976 F.2d 736
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert Brian BOECKMAN, Petitioner-Appellant,v.LOS ANGELES TIMES, Respondent-Appellee.
No. 90-55755.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 15, 1992.*Decided Sept. 17, 1992.

Before GOODWIN, D.W. NELSON and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Robert Brian Boeckman, a federal prisoner, appeals pro se the district court's sua sponte dismissal of his civil rights action against the defendant.   We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.


3
An in forma pauperis complaint may be dismissed before service of process under 28 U.S.C. § 1915(d) if it is frivolous.   Neitzke v. Williams, 490 U.S. 319, 324 (1989).   A complaint is frivolous if "it lacks an arguable basis in law or in fact."   Id. at 325.   We review a district court's dismissal of an action pursuant to section 1915(d) for an abuse of discretion.   See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).


4
To state a civil rights claim pursuant to 42 U.S.C. § 1983, the plaintiff must allege facts showing a person acting under color of state law deprived the plaintiff of a right, privilege, or immunity secured by the United States Constitution or the laws of the United States.   Parratt v. Taylor, 451 U.S. 527, 535 (1981),  overruled on other grounds, Daniels v. Williams, 474 U.S. 327 (1986);   see also Bivens v. Six Unknown Unnamed Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971) (adopting a similar standard for actions against federal actors).


5
In his complaint, Boeckman named the Los Angeles Times as the sole defendant.   Nothing in the complaint, however, indicates that the Los Angeles Times was acting under the color of either state or federal law, nor does the complaint state any civil rights violation attributable to the Los Angeles Times.   See id.   Accordingly, Boeckman's action lacks an arguable basis in law and was properly dismissed by the district court.   See Neitzke, 490 U.S. at 324;   Jackson v. Arizona, 885 F.2d 639, 640-41 (9th Cir.1989).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3